NUMBER 13-21-00332-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


LASHONDA MARIE POLLACK,                                                      Appellant,

                                                  v.

JAISHA GLENTAE ROBERTS HOFFENDEN,                                             Appellee.


                    On appeal from the 169th District Court
                           of Bell County, Texas.


                           ORDER OF ABATEMENT

               Before Justices Longoria, Hinojosa, and Silva
                             Order Per Curiam

      This appeal is before the Court on appellant’s motions to abate and to extend time

to file appellant’s brief. Appellant has experienced a delay in obtaining portions of the

reporter’s record. Additionally, the parties are engaged in ongoing settlement discussions.

      The Court, having examined and fully considered the documents on file and the
motions, is of the opinion that the motions should be granted. Therefore, the motions are

granted, and this matter is abated for appellant to obtain remaining portions of the

reporter’s record and for continued settlement discussions between the parties.

       The Court directs appellant to file, on or before June 6, 2022, either (1) a motion

to reinstate the appeal, accompanied by appellant’s brief in this matter, or (2) a motion to

dismiss the appeal pursuant to settlement.

                                                                      PER CURIAM



Delivered and filed on the
9th day of March, 2022.




                                             2